IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 535 MAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 ZACHARY CLAYTON CAPRIOTTI,                      :
                                                 :
                     Petitioner                  :


                                         ORDER


PER CURIAM

      AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


      Whether the Superior Court erred in its application of the “silver platter”
      exception to the exclusionary rule, where police retrieved evidence of
      criminality after accepting a non-occupant’s invitation into a residence to
      retrieve items discovered by the non-occupant during a prior search?


This question necessarily implicates the legality of the non-occupant’s invitation, which

the parties should address factually and legally, as they have in the courts below.